               EXHIBIT A




Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 1 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 2 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 3 of 47
                     EXHIBIT 1




Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 4 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 5 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 6 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 7 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 8 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 9 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 10 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 11 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 12 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 13 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 14 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 15 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 16 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 17 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 18 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 19 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 20 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 21 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 22 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 23 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 24 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 25 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 26 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 27 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 28 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 29 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 30 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 31 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 32 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 33 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 34 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 35 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 36 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 37 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 38 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 39 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 40 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 41 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 42 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 43 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 44 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 45 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 46 of 47
Case 19-80017-CRJ   Doc 9-1 Filed 04/19/19 Entered 04/19/19 16:13:41   Desc
                          Exhibit A Page 47 of 47
